Citation Nr: 0111690	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION


The veteran had active service from January 1987 to August 
1987.  His claim comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Board Member at 
a hearing held at the RO in February 2001.  During this 
hearing, he requested that his claim be held open until April 
15, 2001, so that he could obtain and submit a medical 
opinion supporting his claim.  The undersigned Board Member 
granted this request, but to date, the veteran has not 
submitted any additional evidence.  Inasmuch as the deadline 
to submit evidence has passed, this claim is now deemed ready 
for appellate review.


REMAND

The veteran claims that he is entitled to service connection 
for a back disorder that preexisted service and was 
aggravated therein, when fellow servicemen pulled his chair 
out from under him and he fell on the floor and hit his 
tailbone.  Additional development by the RO is necessary 
before the Board can decide this claim.   

During the pendency of the veteran's appeal, legislation was 
passed that redefines the VA's duties to notify and to assist 
a claimant.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or adjudicated the veteran's claim pursuant to the VCAA, 
which is more favorable to the veteran because it enhances 
the VA's duty to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Accordingly, on 
Remand, the RO should take any action that is necessary to 
comply with the notification and assistance provisions of the 
VCAA.

For instance, the RO should attempt to obtain all outstanding 
medical records that are pertinent to the veteran's claim.  
During the February 2001 hearing, the veteran indicated that 
he had an appointment with Dr. Pelham, a private bone 
specialist, on March 28, 2001.  The veteran also indicated 
that, on that date, he planned to obtain an opinion in 
support of his claim from Dr. Pelham.  Inasmuch as a report 
of such a visit is pertinent to the veteran's claim, it 
should be secured and associated with the claims file.  

In addition, as the record stands, there is insufficient 
medical evidence in the claim file to decide the veteran's 
claim.  The VCAA provides that, in the case of a claim for 
disability compensation, the VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  It also provides that the VA's 
duty to assist includes providing the claimant a medical 
examination when the totality of the evidence establishes 
that the claimant has a current disability that may be 
associated with his period of active service and there is 
insufficient medical evidence of record for the VA to decide 
the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-2098 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

In this case, the RO afforded the veteran a VA examination in 
August 1988, but during this examination, the VA examiner did 
not discuss the etiology of the veteran's back disorder.  A 
medical opinion addressing this matter is necessary in this 
case because the record suggests that a preexisting back 
disorder might have been aggravated during the veteran's 
period of active service.  The veteran entered active service 
in January 1987 with no complaints of back problems and was 
discharged approximately eight months later due to a back 
disorder characterized as spondylolysis with Grade I 
spondylolisthesis.  Based on the foregoing, on Remand, the RO 
should provide the veteran an additional, more comprehensive 
VA examination, during which a VA examiner can discuss with 
specificity whether the veteran's back disorder was incurred 
in or aggravated by service.    

Moreover, because this claim is being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that may be missing from his claims file 
and to present further argument in support of his claim. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated him for 
his back disorder and whose records have 
not yet been secured.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
any outstanding medical evidence the 
veteran identifies as being pertinent to 
his claim, including a report of his 
March 2001 visit with Dr. Pelham.   

2.  Thereafter, the RO should afford the 
veteran a VA examination by an 
appropriate specialist for the purpose of 
determining the etiology of the veteran's 
back disorder.  The RO should provide the 
examiner with a copy of this Remand and 
the veteran's claims file for review in 
conjunction with the examination.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should: (1) 
diagnose all back disorders that are 
shown to exist; (2) indicate which, if 
any, of these back disorders represent 
congenital or developmental defects and 
which, if any, of these back disorders 
represent a disease of congenital, 
developmental or familial origin; 
(3) with regard to each diagnosed 
disorder not shown to be congenital in 
nature, opine whether the disorder was at 
least as likely as not incurred in or 
aggravated by service; (4) with regard to 
each diagnosed disorder shown to 
represent a congenital or developmental 
defect, opine whether the disorder 
resulted in a superimposed disease or 
injury during active service; (5) with 
regard to each diagnosed disorder shown 
to represent a disease of congenital, 
developmental or familial origin, opine 
whether the disorder was at least as 
likely as not aggravated in service.  To 
the extent the examiner finds that any 
disorder was aggravated in service, he or 
she should indicate whether the 
aggravation was due to the natural 
progression of the disorder.  In offering 
his or her opinion, the examiner should 
discuss the significance of the veteran's 
July 1993 back injury.  The examiner 
should provide the rationale on which his 
or her opinion is based. 

3.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

4.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

5.  The RO should then readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claim, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of this claim.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




